DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 1-16 and 18-21 stand allowed.  After the Office issued a Notice of Allowance on December 24, 2020, applicants filed an IDS on March 3, 2021 and asked the Office to consider the cited references.
After reviewing the cited references, the Office notes that two of the cited references, Ramachandran, U.S. Pat. Pub. No. 2014/0008757, and Park, U.S. Pat. Pub. No. 2009/0085143, are relevant to the patentably allowable subject matter, but do not disclose the claimed, patentably significant features relating to the location of the STI with respect to the bond pad isolation structures.  For these reasons, the allowance of claims 1-16 and 18-21 is maintained.
Updated searches yielded no further art that anticipates or renders obvious the claims, or that could be used with the previously cited prior art to render obvious the claims.  
Note: An amendment to claim 11, previously noted in the December 24, 2020 Notice of Allowance, is re-stated below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Re-stating the amendment noted in the December 24, 2020 Notice of Allowance, the application has been amended as follows, using the December 16, 2020 Supplemental Response:
Claim 11, line 16: After “offset”, add “from”. 

Reasons for Allowance
Claims 1-16 and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “wherein at least a portion of the STI structure is spaced laterally between opposing sidewalls of the bond pad isolation structure”, in combination with the remaining limitations of the claim.
With regard to claims 2-10 and 21: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 11: The claim has been found allowable because the prior art of record does not disclose “wherein the STI structure is disposed laterally between inner sidewalls of the bond pad isolation structure, and wherein the STI structure is 
With regard to claims 12-16: The claims have been found allowable due to their dependency from claim 11 above.
With regard to claim 18: The claim has been found allowable because the prior art of record does not disclose “wherein outer sidewalls of the STI structure are laterally between inner sidewalls of the bond pad isolation structure”, in combination with the remaining limitations of the claim.
With regard to claims 19 and 20: The claims have been found allowable due to their dependency from claim 18 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897